Case 2:20-cv-00009-SEH Document 12 Filed 05/27/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

CURTIS POHL and ROBIN RANEY
POHL, husband and wife,

No. CV 20-09-BU-SEH
Plaintiffs,

VS. ORDER
UNITED STATES OF AMERICA,
acting through the FEDERAL

AVIATION ADMINISTRATION,

_ Defendants.

 

 

The Court conducted a hearing on Defendant’s Motion to Dismiss! on May
26, 2020. Upon the record made in open court,

ORDERED:

Defendant’s Motion to Dismiss? for lack of subject matter jurisdiction is

GRANTED.

+4.

ae
DATED this Aa ? day of May, 2020.

A314 FAooldom
AM E. HADDON
United States District Judge

 

' Doc. 4.

2 Doc. 4.
